PER CURIAM.
We have jurisdiction pursuant to article V, section 3(b)(4) of the Florida Constitution, based upon the district court’s certification of the following question:
May the quantity of drugs involved in a crime be a proper reason to support departure from the sentencing guidelines?
Flournoy v. State, 507 So.2d 668, 671 (Fla. 1st DCA 1987).
We recently answered this question in the negative in Atwaters v. State, 519 So. 2d 611 (Fla.1988). Accordingly, we disapprove the decision below as to this issue and direct the district court to remand to the trial court for resentencing.
It is so ordered.
*341McDonald, C.J., and OVERTON, ERHLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.